                 Case 2:14-cr-00021-KJM Document 138 Filed 07/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No.: 2:14-cr-0021 KJM
12                   Plaintiff,
13                                                     ORDER SEALING EXHIBITS 1 & 2
       v.
14
     OMAR KABILJAGIC,
15
                     Defendant-Movant.
16

17
                     GOOD CAUSE APPEARING, it is HEREBY ORDERED that defendant
18
      Kabiljagic’s Exhibits 1 and 2 to his emergency motion for reduction in sentence and
19
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), see ECF No. 135, in this case
20
      shall be filed under seal until further order of the court as they contain confidential medical
21
      records.
22

23               IT IS SO ORDERED.

24   DATED: June 22, 2020.

25

26

27

28
